DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,008,254. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are directed to the same subject matter as claims 1-14 of the ‘254 Patent.
Claims 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,008,254 in view of Hong et al. (US 2004/0258835, hereinafter Hong ‘835). The ‘254 Patent is directed to the same subject matter as claims 34 and 35 except that the ‘254 Patent fails to claim that the roofing product is a sheet comprising fiberglass with an asphalt coating.  Hong ‘835, however, explains that a suitable substrate for a roofing shingle is a fiberglass base with an asphalt coating (¶ 0059).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a fiberglass base with an asphalt coating as the substrate for the roofing shingles in the ‘254 Patent.
Prior Art
Hong et al. (US 2004/0258835, hereinafter Hong ‘835) teaches a process of forming roofing shingles (¶ 0002; Abst.) comprising the steps of: mixing a plurality of mineral particles (¶ 0038), such as basalt or rhyolite (¶ 0063), having an average particles size of 0.1 µm to about 40 µm (¶ 0038) and a binder (¶ 0039), including sodium silicate and clay (¶¶ 0022; 0064); drying and firing the mixture to form densified agglomerated particles (¶¶ 0040; 0046) which are substantially spherical (see, e.g., Figs. 1-3); and applying the particles to a sheet to form the shingles (¶ 0060).  With respect to the agglomerated particles being unsintered, Hong ‘835 distinguishes between sintering and densifying (¶ 0044) and explains that the firing step densifies the particles (¶ 0040).  Hong ‘835 also teaches that the binder comprising less than about 10% by weight of the mixture (¶ 0039) and that the particle size of the mineral particles is 0.1-40µm, but fails to teach or suggest particle sizes which correspond to passing US Mesh 100, but retained on US Mesh 270.  
Hong et al. (US 2014/0120316, hereinafter Hong ‘316) teaches a process of agglomerating granules to form roofing granules (Abst.) and explains that suitable sizes for the core mineral particles are particles which pass US Mesh 8, but are retained on US Mesh 70 (¶ 0046), but also fails to teach the claimed range of particle sizes.  
Shiao et al. (US 2013/0108873) teaches that the particle size is one factor which contributes to solar heat reflectance in the roofing shingle (¶ 0124), but also teaches particle sizes outside the claimed range.  Given the number of factors disclosed to affect solar heat reflectance in Shiao, it is not clear that a person of ordinary skill in the art would have been motivated to have selected a particle size in the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712